t c memo united_states tax_court biomage llc front row enterprises llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date kenneth s sussmane for petitioner alex shlivko and gerard mackey for respondent memorandum opinion thornton chief_judge this is a partnership-level proceeding under the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite biomage llc biomage is the tefra partnership front row enterprises llc petitioner is biomage’s tax_matters_partner tmp this case is currently before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed timely petitioner objects to respondent’s motion asserting primarily that the internal_revenue_service irs failed to mail and that petitioner never received a notice of final_partnership_administrative_adjustment fpaa relating to biomage’s taxable_year subject year petitioner asserts alternatively that if the irs did mail such an fpaa to petitioner then the petition was filed timely as to this alternative argument petitioner asserts that it filed the petition as a partner other than the tmp within days of the day that the irs mailed petitioner a notice_partner copy of the fpaa we hold that the irs mailed an fpaa to petitioner and that petitioner failed to challenge the fpaa timely we will grant respondent’s motion to dismiss for lack of jurisdiction subsequent section references are to the applicable versions of the internal_revenue_code unless otherwise indicated i introduction background neither party requested a hearing as to respondent’s motion and we conclude that a hearing is not necessary to decide the motion for the sole purpose of deciding the motion we draw the following background information primarily from the uncontroverted statements in the filings related to the motion ii background information a biomage and petitioner biomage and petitioner are limited_liability companies petitioner alleged in the petition that biomage’s principal_place_of_business is in florida b biomage’s tax_return biomage filed a form_1065 u s return of partnership income for return biomage reported on the return that it had designated petitioner as its tmp for and that petitioner’s address was s dadeland blvd suite miami fl biomage also reported that it had five partners one of whom was petitioner and that petitioner had a interest in biomage’s profit loss and capital and an address of s dadeland blvd suite miami fl c issuance of fpaas on date the irs separately mailed by certified mail three copies of an fpaa june fpaa from a u s post office the peachtree center station in atlanta georgia the first copy had a tracking number of and was mailed to the following address front row enterprises llc tax_matters_partner for biomage llc deering bay drive coral gables florida a second copy had a tracking number of and was mailed to the following address front row enterprises llc tax_matters_partner for biomage llc south dadeland boulevard suite miami florida a third copy had a tracking number of and was mailed to the following address tax_matters_partner for biomage llc south dadeland boulevard suite miami florida one copy first copy unlike the two other copies was accompanied by seven pages that set forth and described the adjustments the listed address is the home address of jeffrey b sussmane who is petitioner’s sole manager and member the u s postal service usps delivered the first copy on date the usps returned undelivered the other two copies to the irs on date on date the irs separately mailed by certified mail from a u s post office in holtsville new york a notice_partner copy of the june fpaa notice_partner copy to each of biomage’s notice partners including petitioner in its capacity as a notice_partner of biomage the notice_partner copy sent to petitioner was dated date and set forth all of the final administrative adjustments set forth in the june fpaa the contact information and a few other minor items shown on the face of each document were different as was the signatory of the respective documents the notice_partner copy did not include a copy of a statement for the tmp as was attached to the june fpaa and a few of the seven pages that were attached to the first copy of the june fpaa the notice_partner copy states that the fpaa was mailed to the tmp on date that the tmp and only the tmp could within days file a petition in this court in the u s court of claims or in the appropriate u s district_court and that if the tmp did not file a petition within days of the day that the fpaa was mailed then any notice_partner or group could file a petition in one of the referenced courts after the 90th day but on or before the 150th day after the day that the fpaa was mailed to the tmp the notice_partner copy that was mailed to petitioner had a tracking number of and was mailed to the following address front row enterprises llc deering bay dr coral gables fl the notice_partner copy that was mailed to petitioner was delivered on date d filing of petition on date petitioner petitioned the court to readjust partnership items set forth in the notice_partner copy of the fpaa the date filing_date i sec_185 days after the day that the copies of the june fpaa were mailed petitioner’s copy of the notice_partner copy was attached to the petition the envelope in which the petition was mailed is postmarked date which i sec_179 days after the day that the copies of the june fpaa were mailed discussion petitioner seeks to commence this case as a partnership-level proceeding under tefra the court’s jurisdiction over a tefra partnership-level proceeding is invoked upon the irs’ mailing of a valid fpaa and the proper filing of a petition_for_readjustment of partnership items for the year or years to which the fpaa pertains see 123_tc_64 jurisdiction must be shown affirmatively and petitioner as the party seeking to invoke our jurisdiction over this case bears the burden of proving that we have the requisite jurisdiction see 114_tc_268 aff’d 22_fedappx_837 9th cir in order to meet its burden petitioner must establish affirmatively all facts giving rise to our jurisdiction see id one fact that petitioner must affirmatively establish is that it timely filed a petition with respect to the fpaa a tmp generally ha sec_90 days after the mailing of a valid fpaa to file a petition_for_readjustment of the partnership items covered by the fpaa see sec_6226 wise guys holdings llc v commissioner t c slip op pincite date see also 321_f3d_1063 11th cir aff’g tcmemo_2002_52 220_f3d_1255 n 11th cir aff’g tcmemo_1998_ if the tmp does not timely file such a petition within that 90-day period then any notice_partner or 5-percent group may file a petition_for_readjustment of the partnership items within the 60-day period that follows the close of the day period see sec_6226 wise guys holdings llc v commissioner t c at slip op pincite see also davenport recycling assocs v commissioner f 3d pincite n see generally sec_6231 respectively defining the terms notice_partner and 5-percent group the court lacks jurisdiction to decide a tefra proceeding that is commenced after the 150-day period consisting of the just-mentioned 90-day and 60-day periods see wise guys holdings llc v commissioner t c at slip op pincite 85_tc_900 the irs was required to notify biomage’s tmp of any final_partnership_administrative_adjustment resulting from the irs’ audit for the subject year see sec_6223 the irs mailed the three copies of the june fpaa to petitioner in its capacity as biomage’s tmp to comply with this requirement the irs also was required within days after the day on which the irs mailed the notification to biomage’s tmp to notify biomage’s notice partners of the final partnership administrative adjustments see sec_6223 d see also sec_6231 the irs mailed the notice_partner copy to biomage’s notice partners one of whom was petitioner to comply with that requirement the irs is precluded from mailing to a partner a second fpaa for a taxable_year absent fraud malfeasance or misrepresentation of a material fact see sec_6223 wise guys holdings llc v commissioner t c slip op pincite date petitioner does not claim that the irs’ mailing of the notice_partner copy to petitioner was attributable to fraud malfeasance or misrepresentation of a material fact and we consider petitioner to have waived any continued petitioner asserts that it never received the june fpaa and petitioner attached to its opposition to respondent’s motion mr sussmane’s declaration stating the same petitioner asks the court to conclude that respondent never mailed the june fpaa we decline to do so the record contains a usps form_3877 form stamped peachtree center station date showing that the irs on date mailed an fpaa to each addressee and at the corresponding address as stated above this form raises a presumption of official regularity which absent contrary evidence establishes that the irs mailed an fpaa to each of the listed addressees at the corresponding listed address see 136_tc_463 94_tc_82 see also han kook llc i-d v commissioner tcmemo_2011_223 102_tcm_258 that presumption of mailing is especially strong here with respect to the fpaa mailed to petitioner at mr continued such claim cf 121_tc_308 while some of the cases cited herein relate to a notice_of_deficiency rather than to an fpaa the notice_of_deficiency cases apply with equal force to cases involving the mailing of an fpaa see clovis i v commissioner 88_tc_980 see also 46_f3d_382 5th cir aff’g in part rev’g and remanding in part on another issue tcmemo_1992_168 sussmane’s home address given that the usps also reported that the mailing was timely delivered petitioner observes that the form_3877 lists the tracking number of each of the listed fpaas under the heading notice_of_deficiency for the years indicated has been sent to the following named taxpayer s and states that each fpaa relates to the tax_year ending date petitioner concludes that the mailed fpaas referenced in the form_3877 related to and not to we see things differently we give little weight to the fact that the form_3877 reports that each of the three mailed documents was an fpaa for and does so under a heading that refers to deficiency notices rather than to fpaas the form_3877 shows that respondent mailed two fpaas to petitioner at an address that the return reports is petitioner’s address and mailed a third fpaa to petitioner at an address that is mr sussmane’s home address in addition the tracking numbers listed on the form_3877 correspond to the tracking numbers for the three copies of the june fpaa we also note that the record includes a declaration of the irs contact person listed on the june fpaa averring that she works for the irs as a tefra coordinator that she prepared the form_3877 and the three copies of the june fpaa that the june fpaa pertained to the subject year and that she incorrectly entered instead of on the form_3877 she also averred in her declaration that the irs never issued biomage an fpaa for its taxable_year petitioner through mr sussmane’s declaration claims that it never received an fpaa for the subject year the validity of an fpaa however rests on its proper mailing without any consideration of its actual receipt see 102_tc_683 noting that an fpaa may be properly mailed even if it is not actually received by either the tmp or a notice_partner and proper mailing in this context generally required that the irs mail the june fpaa to petitioner at its address as shown on the return see sec_6223 c given that respondent mailed two copies of the june fpaa to petitioner at its address as shown on the return we conclude that the proper mailing requirement was met as to the june fpaa whether or not petitioner actually received it petitioner makes no claim that it properly supplied the irs with the information necessary to trigger any requirement under sec_6223 and that the irs mail an fpaa to an address other than that shown on the partnership return the irs’ mailing of the first copy of the june fpaa to mr sussmane’s address which was not listed on the partnership return also appears to be a proper mailing in that the irs apparently obtained that address from available information that it possessed sec_301_6223_c_-1t temporary proced admin regs fed reg date stating that the commissioner may but continued petitioner asserts alternatively that if the irs mailed an fpaa to petitioner then the petition was filed timely as to the notice_partner copy so as to invoke the court’s jurisdiction to that end petitioner contends that it filed the petition as a partner other than the tmp within days of the day that the irs mailed petitioner the notice_partner copy in its capacity as a notice_partner of biomage we disagree with petitioner as to its understanding of the 150-day petitioning period ie days for the tmp plus days for notice partners contrary to petitioner’s suggestion that the period begins on the day that the notice_partner copy was mailed to petitioner sec_6226 and b requires that the count begin on the day that the fpaa was mailed to the tmp see han kook llc i-d v commissioner t c m cch pincite the count therefore began on date and petitioner’s petition was untimely continued is not required to use other readily available information possessed by him to meet the notification requirement of sec_6223 see also sec_6223 we will grant respondent’s motion to dismiss this case for lack of jurisdiction we have considered all arguments and to the extent not discussed we have rejected those arguments as without merit to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
